      Case 1:20-cv-00243-AW-GRJ Document 11 Filed 08/31/21 Page 1 of 2




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       GAINESVILLE DIVISION

JEREME J. LATTIMER,
      Petitioner,
v.                                                 Case No. 1:20-cv-243-AW-GRJ
SECRETARY, DEPARTMENT OF
CORRECTIONS,
     Respondent.
_______________________________/
     ORDER ADOPTING REPORT AND RECOMMENDATION AND
                   DISMISSING PETITION

      Jereme Lattimer, a state prisoner, has filed a § 2254 petition. The Secretary

moved to dismiss, contending the claims are unexhausted and procedurally

defaulted. ECF No. 6. The magistrate judge has issued a report and recommendation,

concluding that dismissal is appropriate. ECF No. 8. There have been no objections.

(The magistrate judge granted Lattimer’s request for an extension on the objection

deadline, ECF No. 10, but the extended deadline has now passed.)

      Having fully considered the matter, I agree with the magistrate judge and

conclude the petition cannot succeed. I also find no substantial showing of the denial

of a constitutional right, so I deny a certificate of appealability. See 28 U.SC.

§ 2253(c)(2); Slack v. McDaniel, 529 U.S. 473 (2000).




                                          1
      Case 1:20-cv-00243-AW-GRJ Document 11 Filed 08/31/21 Page 2 of 2




      It is now ORDERED:

      1.      The Report and Recommendation (ECF No. 8) is adopted and

incorporated into this order.

      2.      The motion to dismiss (ECF No. 6) is GRANTED.

      3.      The clerk will enter a judgment that says, “The § 2254 petition is

dismissed.”

      4.      A certificate of appealability is DENIED.

      5.      The clerk will close the file.

      SO ORDERED on August 31, 2021.

                                         s/ Allen Winsor
                                         United States District Judge




                                               2
